DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2010/0322458 (published 23 December 2010) (“Takewa”) and US Patent Application Publication 2017/0366900 (published 21 December 2017) (“Linghu”).
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Takewa; Linghu; US Patent Application Publication 2014/0318885 (published 30 October 2014) (“Kim”) and US Patent Application Publication 2016/0014522 (published 14 January 2016) (“Matsumura”).
Claim 1 is drawn to “a speaker.” The following table illustrates the correspondence between the claimed speaker and the Takewa reference.
Claim 1
The Takewa Reference
“1. A speaker, comprising
The Takewa reference describes a speaker 100. Takewa at ¶ 80, FIG.1.
“a frame with a receiving space,
Speaker 100 includes a frame made of an upper frame 113 and a lower frame 114. Id. at ¶¶ 81, 82, FIGs.1, 4. Frames 113, 114 together define a space for internal components, such as diaphragm 111, edge 112, voice coil 115, top plate 120 and magnet 117. Id.
“a vibrating system for vibrating along a vibrating direction,
Speaker 100 includes vibrating components, including diaphragm 111, edge piece 112 and voice coil 115. Id.
“a magnetic circuit system and
Speaker 100 includes magnetic components 116, 117, 118, 119, 120. Id.
“a flexible circuit board accommodated in the receiving space,
“the flexible circuit board is sandwiched and configured between the voice coil and the first fastening portion;
Takewa does not describe how signals are transmitted to voice coil 115, and accordingly does not describe the claimed flexible circuit board.
“the vibrating system comprising an upper vibrating diaphragm fixed on the upper side of the frame,
Speaker 100 includes diaphragm 111. Id. at ¶¶ 81, 82, FIG.4. In several embodiments, diaphragm 111 is fixed to the top of frame 113 by dampers 471. Id. at ¶¶ 129–131, FIGs.30–35.
“a voice coil for driving the upper vibrating diaphragm for producing sound via vibrating, and
Speaker 100 includes a voice coil 115 that drives diaphragm 111 to generate sound. Id. at ¶¶ 9, 81, 85, FIG.4.

“wherein, the lower vibrating diaphragm comprises a first fastening portion connected to the voice coil, a second fastening portion fixedly connected to the frame, and a vibrating portion connecting the first fastening portion with the second fastening portion;
“the vibrating portion includes a first connecting portion connected to the first fastening portion, a second connecting portion connected to the second fastening portion and a middle portion connected the first connecting portion and the second connecting portion;
“the first connecting portion includes a first end connected to the first fastening portion and a second end connected to the middle portion;
“the second connecting portion includes a third end connected to the second fastening portion and a fourth end connected to the middle portion;
Speaker 100 includes edge piece 112 that is fixed to lower frame 114. Id. at 82, FIG.4. Edge piece 112 is depicted with a first, inverted-L portion that connects to voice coil 115, a second, flat portion connected to frame 114 and a rolled, vibrating portion connecting the first and second portions. Id. at ¶¶ 82, 108, 118, FIGs.4, 17, 25.
The remaining claim features (i.e., first and second connection portions, middle portion, first, second, third and fourth ends) are best addressed by reference to Figure 1, below, which is a copy of Takewa’s FIG.17, and which has been marked-up to highlight the features corresponding to the claimed lower vibrating diaphragm features.
“a vertical distance between a tangent line along a vibrating direction at the first end and another tangent line along the vibrating direction at the second end is referred as a first distance;
“another vertical distance between a tangent line along the vibrating direction at the third end and another tangent line along the 
“the first distance is shorter than the second distance.”


Table 1

    PNG
    media_image1.png
    688
    831
    media_image1.png
    Greyscale

Figure 1
The table above shows that Takewa’s speaker 100 corresponds cc loosely to the claimed speaker. The only difference is that Takewa does not include the claimed flexible circuit board in its receiving space and sandwiched between voice coil 115 and the first fastening portion of edge 112. This is not a patentable distinction.

Claim 2 depends on claim 1 and further requires the following:
“wherein the first distance is set as 0.”
Claim 3 depends on claim 1 and further requires the following:
“wherein the first connecting portion has a flat-plate shape.”
As seen in Figure 1, above, the first vertical distance between tangent lines along a vibrating direction at the first and second ends is zero since the first connection portion is a flat plate of an inverted-L shape. See also Takewa at FIG.17. For the foregoing reasons, the combination of the Takewa and the Linghu references makes obvious all limitations of the claims.
Claim 4 depends on claim 1 and further requires the following:

As seen in Figure 1, above, Takewa’s second connecting portion is arc shaped. See also Takewa at ¶ 82, FIGs.4, 17. For the foregoing reasons, the combination of the Takewa and the Linghu references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the flexible circuit board includes a first fixing portion, a second fixing portion, and an elastic connecting portion;
“the first fixing portion is connected to the frame, the second fixing portion is connected to the voice coil, and the elastic connecting portion is connected between the first fixing portion and the second fixing portion; and
“an orthographic projection of the elastic connecting portion along the vibrating direction is spaced apart from the first connecting portion.”
Claim 6 depends on claim 2 and further requires the following:
“wherein the flexible circuit board includes a first fixing portion, a second fixing portion, and an elastic connecting portion;
“the first fixing portion is connected to the frame, the second fixing portion is connected to the voice coil, and the elastic connecting portion is connected between the first fixing portion and the second fixing portion; and
“an orthographic projection of the elastic connecting portion along the vibrating direction is spaced apart from the first connecting portion.”
Claim 7 depends on claim 3 and further requires the following:
“wherein the flexible circuit board includes a first fixing portion, a second fixing portion, and an elastic connecting portion;
“the first fixing portion is connected to the frame, the second fixing portion is connected to the voice coil, and the elastic connecting 
“an orthographic projection of the elastic connecting portion along the vibrating direction is spaced apart from the first connecting portion.”
Claim 8 depends on claim 4 and further requires the following:
“wherein the flexible circuit board includes a first fixing portion, a second fixing portion, and an elastic connecting portion;
“the first fixing portion is connected to the frame, the second fixing portion is connected to the voice coil, and the elastic connecting portion is connected between the first fixing portion and the second fixing portion; and
“an orthographic projection of the elastic connecting portion along the vibrating direction is spaced apart from the first connecting portion.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a flexible circuit board, like Linghu’s FPCB 25, to Takewa’s speaker 100. This would entail attaching Linghu’s first fixing portion 251 to frame Takewa’s frame 13/14, Linghu’s second fixing portion 253 and 2551 to Takewa’s voice coil 115 and suspending Linghu’s elastic connecting portion 253, 255 between the FPCB’s fixing portions. See Linghu at ¶ 22, FIGs.4, 6. Orthographic projections 255 would be spaced apart from first fixing portion 251. See id. For the foregoing reasons, the combination of the Takewa and the Linghu references makes obvious all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
“wherein a material of the upper vibrating diaphragm and the lower vibrating diaphragm are made of polymer material.”
Claim 10 depends on claim 9 and further requires the following:
“wherein the polymer material are silica gel, rubber, PEEK or TPU.”
Takewa describes implementing edge 112 as rubber or high molecular weight elastomers and implementing diaphragm 111 as a polyimide resin. Takewa at ¶¶ 118, 122, 129. Other known materials in the field of speaker design include PEEK and TPU. See Kim at 35–37, FIGs.4, 5; Matsumura at ¶ 123, FIG.13. For the foregoing reasons, the combination of the Takewa, the Linghu, the Kim and the Matsumura references makes obvious all limitations of the claims.
Summary
Claims 1–10 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and 
Objections
The title is objected to under 37 C.F.R. § 1.72 as not being as specific as possible. See MPEP § 606. The current title is “Speaker.” This generically describes the field of the disclosed and claimed invention without expressing any of the purportedly inventive features. In particular, the current title does not describe any aspects of the lower diaphragm, which is shaped to prevent collision with a flexible circuit board. Spec. at ¶¶ 3, 15. Appropriate correction is required. No new matter may be required.
Additional Citations
The following table lists additional references that are relevant to the claimed subject matter. They do not form a basis for any rejection in this Office action.
Reference
Relevance
US 2020/0213757
Related reference. Lower diaphragm has a different shape.
US 2020/0213756
Related reference. Lower diaphragm has a different shape.
US 2011/0211725
Speaker with second, lower diaphragm.
US 2010/0316249
Speaker with second, lower diaphragm.
US 2016/0173990
Speaker with second, lower diaphragm.
US 2016/0057543
Speaker with second, lower diaphragm.

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/24/2021